DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicants' election with traverse of Group II, claims 4-15 in the reply filed on 12/18/2020 is acknowledged. The traversal is on the ground(s) that each of the designated inventions is sufficiently related that a thorough search of each designated inventions would encompass a search for the subject matter of the remaining designated inventions and a search could be made without serious burden. This is not found persuasive because the two different statutory classes of claimed inventions are clearly not related in terms of their modes of operation. For example, in the elected Group II, the claim requires the step of “comparing the sensed flow rate to a reference flow rate”. On the other hand, in the non-elected Group, such step is not required. Clearly, there exist unrelated features among the two different statutory classes of claimed inventions, which will require a separate search area for each Group and thus, impose a burden in search and examination for the Examiner.
The requirement is still deemed proper and is therefore made FINAL.
3.	Claims 1-3, 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group of invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/18/2020.
Claim Rejections - 35 USC § 102

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 4, 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Onodera et al. (JP0627960).
Onodera et al. disclose a method of controlling a water dispensing apparatus as seen in Figure 2, which comprises the steps of opening a flow rate control valve (16) at a first speed during a hot water discharge operation (step 103); sensing (steps 104, 106) a flow rate (9) of water supplied to a hot water module, comparing (step 109) the sensed flow rate to a reference flow rate (8 liters/min); and (step 111) increasing an opening speed of the flow rate control valve from the first speed to a second speed that is greater than the first speed when the sensed flow rate is less than the reference flow rate (steps 109-11 of Fig. 2 and para. [0023]); wherein, when the sensed flow rate is greater than the reference flow rate, the flow rate control valve is continuously opened at the first speed (para. [0022-0025]); when the flow rate reaches a first target flow rate while the flow rate control valve is opened at a first speed, decreasing the flow rate of water passing through the flow rate control valve (para. [0022-0025]).
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 5-11, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Onodera et al. (JP0627960).
Onodera et al. have taught all the features of the claimed invention except that the disclosure is silent as to sensing the flow rate of the water supplied to the hot water module is performed 3 to 4 seconds after opening the flow rate control valve. Instead, Onodera et al. teach at step (110) opening the valve in longer time frame as seen in Figs. 2-3 and para. [0023]). It appears that the apparatus of Onodera et al. would operate equally well with the claimed step sensing the flow rate of the water supplied to the hot water module is performed 3 to 4 seconds after opening the flow rate control valve since the flow rate sensor is intended to monitor the flow rate in the supply line. Further, applicants have not disclosed that sensing the flow rate of the water supplied to the hot water module to be performed 3 to 4 seconds after opening the flow rate control valve solves any stated problem or is for any particular purpose, indicating simply that the second step may be performed 3 to 4 seconds after opening the flow control valve “may” be within the claimed range. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the apparatus of Onodera et al. to have the sensing the flow rate of the water supplied 
Regarding claim 6, the reference of Onodera et al. is silent to the reference flow rate is 220 to 240 gallons per minute. Instead, Onodera et al. teach a reference flow rate of 8 liters/min. It appears that the apparatus of Onodera et al. would operate equally well with the claimed the reference flow rate is 220 to 240 gallons per minute since the reference flow rate is intended to indicate the amount of flow of the fluid. Further, applicants have not disclosed that the reference flow rate is 220 to 240 gallons per minute solves any stated problem or is for any particular purpose. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the apparatus of Onodera et al. to have the reference flow rate being 220 to 240 gallons per minute, because it appears to be an arbitrary design consideration which fails to patentably distinguish over Onodera et al.
Regarding claim 7-11, the reference of Onodera et al. is silent to the step of increasing the opening speed of the flow rate control valve, the opening speed or acceleration of the flow rate control valve is controlled within 0.5 to 1 second. Instead, Onodera et al. teach at step (110) opening the valve in longer time frame and the flow rate range are mere workshop variations as seen in Figs. 2-3 and para. [0023]). It appears that the apparatus of Onodera et al. would operate equally well with the claimed limitations recited in claims 7-11. Further, applicants have not disclosed that the claimed limitations recited in claims 7-11 solve any stated problem or are for any particular purpose. Therefore, it would have been obvious to one having ordinary skill in 
 	Regarding claim 14, the reference of Onodera et al. is silent of when the flow rate reaches a second target flow rate, increasing the flow rate of water passing through the flow rate control valve to a third target flow rate, as well as the claimed subject matter in claim 15. Onodera et al. in paragraph [0022-0024] disclose increasing or decreasing the flow rate depending on the target flow rate. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Onodera et al. to have the flow rate reaches a second target flow rate, increasing the flow rate of water passing through the flow rate control valve to a third target flow rate, as well as the claimed subject matter in claim 15 as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
Conclusion
9.	The prior art made of record in FORM PTO-892 and not relied upon is considered pertinent to applicant's disclosure.	
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK C NICOLAS whose telephone number is (571)272-4931.  The examiner can normally be reached on Monday-Thursday 8:00 AM -:4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul R. Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FREDERICK C NICOLAS/Primary Examiner, Art Unit 3754